Terral, J.,
delivered the opinion of the court.
The appellee addressed to the assignor of appellant the following letter:
“BeLZONI, WASHINGTON COUNTY, Miss., Nov. 1, 1896.
"J. W. McGlmtock:
“Dear Sib — In consideration of the monthly payment of twenty dollars payable on the first day of each month, I will lease you my two-story frame storehouse on lot number five, north of Wain street, for a term of three years, commencing with the first day of November, 1896, and with the privilege of your renting for a second term of three or five years at the same price, the above being the same storehouse built by R. L. Edwards during the months of September and October, 1896.
“Edna Joyner/’
J. W. McOlintock accepted said lease by entering into the occupation of said storehouse. He paid the rent as required until the 16th day of August, 1899, when, in consideration of $100 he sold and transferred by writing his title and interest in said lease to S. H. McOlintock, who, having complied with all the conditions of said lease, and before its expiration, demanded of Mrs. Joyner a renewal of said lease for five years. This request Mrs. Joyner refused, though she had notice of the assignment of said lease to him, and of his wish to renew the same before its expiration. McOlintock sued Mrs. Joyner for breach of contract in the sum of $500. A demurrer to the declaration was sustained, and McOlintock appeals. The declaration states a good cause of action, and the demurrer should have been overruled.
The right of renewal is often a valuable right, and it seems to have so proved in this case. The right of renewal constitutes a part of the tenant’s interest in the land, and may be sold and assigned by him, and 'the benefits of this right may be enforced by the assignee. Wood’s Landlord & Tenant, p. 675.
*681Mrs. Joyner, of course, might have limited the time in which McOlintock could exercise his privilege, of renewal, but not having done so, his option continued during his tenancy, and could not have been determined until the expiration of his tenancy unless Mrs. Joyner had called upon him to exercise or decline his privilege at an earlier period. Moss v. Barton, 35 Beavan, 197; Hersey v. Giblett, 18 Beavan, 174; Woodfall’s Landlord & Tenant, * 369.
Mrs. Joyner, having deprived the plaintiff of a valuable right purchased of her, the damage arising to him on that account should be borne by her.
Reversed, demurrer overruled, and remanded.